NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUN 27 2022
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30230

                Plaintiff-Appellee,             D.C. No. 2:18-cr-00034-TOR-1

 v.

MICHAEL D. MILLER,                              MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Thomas O. Rice, District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Michael D. Miller appeals from the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, see United

States v. Keller, 2 F.4th 1278, 1281 (9th Cir. 2021), and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Miller contends that the district court abused its discretion because it

incorrectly concluded that he would be at equal risk from COVID-19 if he were

released, gave insufficient weight to the health risks created by his incarceration,

and improperly considered his rehabilitation separately from the 18 U.S.C.

§ 3553(a) factors. The record does not support Miller’s claims. The district court

correctly observed that Miller’s medical conditions would exist even outside of

prison and that COVID-19 continues to spread within the community. Moreover,

it considered the risks posted by Miller’s particular health conditions. It did not

abuse its discretion in concluding that, because Miller’s health conditions were

stable and being monitored and treated, he had previously recovered from COVID-

19, and he had received two doses of the vaccine, he had not shown extraordinary

and compelling reasons for compassionate release. See United States v. Robertson,

895 F.3d 1206, 1213 (9th Cir. 2018) (district court abuses its discretion only if its

decision is illogical, implausible, or without support in the record). Moreover, the

court considered Miller’s rehabilitative efforts and reasonably concluded that,

though his efforts were commendable, they did not support compassionate release

given the nature and circumstances of his offense and significant criminal history.

See Keller, 2 F.4th 1284.

      AFFIRMED.




                                          2                                      21-30230